Citation Nr: 0426021	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  97-26 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin condition to 
include chloracne, claimed on the basis of direct service 
incurrence and as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active duty service from April 1968 to June 
1969.  The veteran's record of separation from active 
military service (DD-214) shows he served in Vietnam and that 
he received a Purple Heart Medal, thereby establishing that 
he participated in combat.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran had requested a hearing at the RO, which was 
scheduled for February 1998.  However, the record contains 
correspondence from the veteran canceling that hearing and 
his hearing request.

In a June 2002 rating decision, the RO denied claims 
including entitlement to service connection for hypertension 
claimed as secondary to diabetes mellitus.  The veteran filed 
a timely Notice of Disagreement, and a Supplemental Statement 
of the Case was issued in October 2002.  However, the veteran 
did not pursue an appeal of this claim, as he did not file a 
substantive appeal.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The veteran does not have chloracne.

3.  The veteran's variously diagnosed skin disorders did not 
result from any incident or event of active military service, 
nor are any of these disorders listed among the conditions 
for which incurrence in service may be presumed due to 
exposure to Agent Orange in Vietnam.


4.  The competent and probative evidence of record 
preponderates against a finding that any of the currently 
diagnosed skin disorders are causally related to service, 
including exposure to Agent Orange or other herbicide agent 
sustained therein.


CONCLUSIONS OF LAW

1.  Chloracne was not incurred or aggravated in service, nor 
may chloracne be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  The veteran's currently diagnosed skin disorders were not 
incurred in or aggravated by active military service, nor may 
either be presumed to be of service origin by virtue of 
exposure to Agent Orange.  38 U.S.C.A. § 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2003 letter, the RO informed the appellant of the 
VCAA and its effect on his claim.  In addition, the appellant 
was advised, by virtue of a detailed December 2002 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate the claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of medical evidence was developed with respect to the 
appellant's claim, and that the SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement for his claim.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  The veteran was recently afforded a 
VA examination in March 2003 in order to evaluate his claimed 
skin disorder(s).  VA and non-VA medical records have also 
been obtained and entered into the evidentiary record.  Thus, 
the statutory requirement in the VCAA, that a medical 
examination or medical opinion be secured when necessary to 
make a decision on the claim, has been fully satisfied by the 
development action undertaken by the RO.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claims. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran's service medical records are negative for any 
complaints, treatment, findings, or diagnosis of a skin 
disorder.  When the veteran left active military service, 
clinical evaluation of the skin was normal, as shown by the 
June 1969 report of separation examination.  Service 
connection is in effect for residuals of a fragment wound to 
the left arm, sustained in Vietnam, evaluated as 30 percent 
disabling.

A September 1969 VA examination was negative for any 
complaints or diagnosis of a skin disorder, as were VA 
medical records dated in 1971 and 1972.  

In August 1996, the veteran filed a service connection claim 
for a skin condition, claimed as due to exposure to Agent 
Orange.  Service connection for a skin condition was denied 
in an April 1997 rating decision.  The veteran appealed that 
decision.  In his July 1997 substantive appeal, the veteran 
reported that since Vietnam he had suffered from a skin 
condition, which was treated by a private doctor.  He 
indicated that no one had been able to identify what the skin 
condition was, or what caused it.   

As noted in the Introduction, above, the veteran cancelled 
his request for a personal hearing at the RO as to this 
matter.  Subsequently, he filed a claim seeking service 
connection for diabetes mellitus, claimed as due to exposure 
to Agent Orange in Vietnam.  That claim was granted, with a 
disability rating of 20 percent in effect.

Private medical records of Dr. L. dated from 1995 to 2000 
show that the veteran was treated for symptoms including a 
rash on his hands and legs, hyperpigmentation of the arms and 
legs, a bump on the back of the head, and an itchy scalp.  
Diagnoses including folliculitis and dermatitis were made 
during that time. 

VA medical records dated from 2000 to 2002 were negative for 
any complaints, treatment or diagnosis of a skin disorder.  


A VA examination of the skin was conducted in March 2003.  
The examiner noted review of the claims folder and observed 
that the veteran's skin conditions had all appeared after he 
left Vietnam.  It was noted that he had a little rash at the 
edge of the hairline in front of the scalp, in his beard, and 
just below the left ear.  The veteran reported that this rash 
had appeared approximately a year or so after he left 
Vietnam.  The examiner diagnosed the rash on the face as 
seborrheic dermatitis, and not chloracne.  The examiner also 
diagnosed pseudofolliculitis barbae of the beard, to a very 
mild degree.  The rash of the left ear was diagnosed as 
eczematous dermatitis, and not chloracne.  The examiner also 
noted a fungal infection around the scrotum and groin, 
assessed as tinea cruris.  The examiner stated that this was 
inactive, but that scars were there.  Also shown was a tinea 
(fungal) infection of all the toenails.  The examiner 
concluded that there was no evidence of any serious skin 
conditions, and that the veteran certainly did not have 
chloracne. 

III.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or during an 
applicable presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

The veteran specifically maintains that he has a skin 
disorder, to include chloracne, due to Agent Orange exposure 
during service.

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in 38 
C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  No condition other 
than one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

The specific statute pertaining to exposure to herbicide 
agents is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran is presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  These regulations have also 
stipulated the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases include chloracne.  38 C.F.R. 
§§ 3.307, 3.309(e).  In the case of chloracne or other 
acneform disease consistent with chloracne, the condition 
must have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976


(2001).  Among other things, the VEBEA provided a presumption 
of exposure to herbicides for all veterans who served in 
Vietnam during the Vietnam Era, not just those who have a 
disease on the presumptive list provided in 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus reversing the 
Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.  As the new provision is liberalizing, it 
is applicable to any relevant issues on appeal.  See Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  The amended version is 
more favorable to the veteran because of the change to 
38 U.S.C.A. § 1116(f) expanding the presumption.  Similarly, 
the veteran is not prejudiced by consideration of more 
favorable legal provisions.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 1171 (1998).  See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
analysis required by 38 U.S.C.A. § 1154(b), however, applies 
only as to whether an injury or disease was incurred or 
aggravated in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
the currently claimed disability to service.  See Caluza; 
Collette, supra.  The statute at 38 C.F.R. § 1154(b) does not 
obviate the requirement that a veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service.  Wade v. West, 11 Vet. 
App. 302 (1999).



IV.  Analysis

The veteran claims entitlement to service connection for a 
skin disorder, to include chloracne, claimed on the basis of 
direct service incurrence and as due to exposure to Agent 
Orange.

In this case, the veteran's service personnel records reflect 
that he served in Vietnam, and the evidence of record 
indicates that he served in combat in Vietnam, as established 
by his receipt of a Purple Heart Medal for his service-
connected fragment wound to the arm.  Therefore, initially, 
the applicability of the provisions of 38 U.S.C.A. § 1154 
must be determined.

The Board notes that, for injuries or disease which are 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, supra.  
Specifically, VA regulations provide that, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2002); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).

A.  Agent Orange Presumption

The veteran's primary contention is that currently diagnosed 
disorders of the skin resulted from exposure to Agent Orange 
during service.  As was previously mentioned, in December 
2001 the VEBEA was enacted.  See 38 U.S.C. § 1116(f), as 
added by § 201(c) of the new statute.  This law provides a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, regardless of the 
disability claimed.  Accordingly, exposure to Agent Orange 
during service in Vietnam is factually established in this 
case.

In this case, the veteran does not have any of the 
presumptive disorders enumerated specifically under 38 C.F.R. 
§ 3.309(e).  His claimed skin disorder has never been 
diagnosed as chloracne or other acneform disease consistent 
with chloracne.  His currently manifested skin disorder have 
been variously diagnosed as seborrheic dermatitis, 
pseudofolliculitis barbae, eczematous dermatitis, and tinea 
cruris.  Therefore, even if exposure to Agent Orange in 
service is presumed, to warrant service connection, evidence 
etiologically linking such exposure to the veteran's 
diagnosed skin conditions still must be shown, and this is 
the critical inquiry.  

In sum, with respect to the skin disorders claimed by the 
veteran to have resulted from exposure to Agent Orange during 
service, none is entitled to presumptive service connection 
on a herbicide-exposure basis under current law.  A review of 
the private and VA medical evidence in this case reflects 
that no medical professional has ever etiologically linked 
his currently manifested skin disorder to Agent Orange 
exposure, and the record clearly lacks any competent medical 
evidence establishing or even suggesting such a nexus.

In advancing his claims, the veteran essentially contends 
that his currently claimed disorders are related to Agent 
Orange exposure sustained in service.  However, with all due 
respect for the sincerity of the veteran's belief in his 
claim, he is not shown to be a medical professional, and 
therefore is not competent to render a medical opinion in 
this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Accordingly, the veteran is not entitled to 
service connection for any of his currently diagnosed skin 
disorders under the theory that they resulted from exposure 
to Agent Orange during service in Vietnam.

B.  Direct Service Incurrence

The Board, of course, recognizes that the veteran is still 
entitled to attempt to establish service connection for the 
claimed disorders on a direct basis.  See Combee, supra.  
Thus, the Agent Orange presumption is not the sole method for 
establishing causation.

The veterans currently manifested skin disorders have been 
variously diagnosed as seborrheic dermatitis, 
pseudofolliculitis barbae, eczematous dermatitis, and tinea 
cruris.  The service medical records were entirely negative 
for any complaints, treatment, or diagnosis of a skin 
disorder.  Post-service, private medical records dated in 
1995 document the earliest symptoms and treatment of a skin 
condition.  

The March 2003 VA examination report shows that the veteran 
reported that a skin rash appeared about a year or so after 
he left Vietnam, and thereafter periodically appeared.  In 
this case, the veteran has not presented satisfactory lay or 
other evidence that a skin disorder was incurred or 
aggravated in combat, or at any other time during service.  
See 38 U.S.C.A. § 1154(b).  The Board notes that the veteran 
has not specifically alleged that a skin condition was 
incurred during combat in Vietnam; he maintains that this 
manifested thereafter as a result of exposure to Agent 
Orange.  Moreover, as indicated previously, a VA examination 
report dated in 1969 as well as VA medical records dated in 
1971 and 1972 were entirely negative for any complaints, 
treatment, or diagnosis related to disorders of the skin.

Symptoms related to the skin were not initially documented in 
the record until 1995.  Accordingly, the Board concludes that 
the provisions of 38 U.S.C.A. § 1154 are inapplicable to this 
case. However, even were the provisions of that statute 
applicable to this case, this presumption could be used only 
to provide a factual basis upon which a determination could 
be made that a particular disease or injury was incurred or 
aggravated in service, but not to etiologically link the 
initially incurred disease or injury to the currently claimed 
disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

The law requires that, in order to grant a service connection 
claim on the merits, we must have "medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In this case, as to the veteran's 
currently diagnosed skin disorders, no competent evidence of 
an etiological nexus between these conditions and military 
service or exposure to Agent Orange sustained therein has 
been presented.

In advancing his claims, essentially the only evidence 
supporting them is the veteran's contention that his 
currently claimed disorders are related to Agent Orange 
exposure sustained in service.  However, while a layperson is 
competent to describe symptoms, he or she is not competent to 
offer evidence that requires medical knowledge, such as a 
diagnosis or a determination of etiology.  Voerth v. West, 
13 Vet. App. 117, 120 (1999); Routen v. Brown, supra.

As the evidence preponderates against the claim for service 
connection for a skin condition to include chloracne, claimed 
on the basis of direct service incurrence and as due to 
exposure to Agent Orange, the benefit-of-the-doubt doctrine 
is inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin condition to 
include chloracne, claimed on the basis of direct service 
incurrence and as due to exposure to Agent Orange, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



